154 S.E.2d 483 (1967)
270 N.C. 447
Laura Mae Tapp WRENN
v.
HILLCREST CONVALESCENT HOME, INCORPORATED.
No. 769.
Supreme Court of North Carolina.
May 24, 1967.
*484 E. C. Harris and C. Wallace Vickers, Durham, for plaintiff.
Brooks & Brooks, Durham, for defendant.
PER CURIAM.
Conceding that plaintiff was an invitee on the property of defendant, the defendant was not an insurer of her safety. Its duty was to exercise ordinary care to keep the premises which plaintiff was to use in a reasonably safe condition, so as not to expose her unnecessarily to danger, and to give warning of hidden conditions and dangers of which it had knowledge, express or implied. Waters v. Harris, 250 N.C. 701, 110 S.E.2d 283. However, defendant was under no duty to warn plaintiff, as an invitee, of an obvious condition or of a condition of which the plaintiff had equal or superior knowledge. Harris v. Nachamson Department Stores Co., 247 N.C. 195, 100 S.E.2d 323.
There is plenary evidence that plaintiff had full knowledge of the freezing and icy condition of the area. The danger created by this condition was obvious, and plaintiff's evidence presents no facts from which it can be inferred that defendant had more knowledge than plaintiff of the alleged dangerous or unsafe condition. Thus, considering all the evidence in the light most favorable to plaintiff, which we must do on motion to nonsuit, Hudson v. Petroleum Transit Co., 250 N.C. 435, 108 S.E.2d 900, we hold that the evidence shows no actionable negligence on the part of defendant.
The judgment of the court below is
Affirmed.